DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed on November 16, 2020 is acknowledged and has been entered.  Claims 1-2, 4, 6-10, 12-13, 19, 22-26, 28-32, 35-37, 39, 41-43, 45, 48-49, 51, 55, 61 and 63 are pending and will be examined.
 
Claims 1-2, 4, 6-10, 12-13, 19, 22-26, 28-32, 35-37, 39, 41-43, 45, 48-49, 51, 55, 61 and 63 are discussed in this Office action.

Allowable Subject Matter
Claims 1-2, 4, 6-10, 12-13, 19, 22-26, 28-32, 35-37, 39, 41-43, 45, 48-49, 51, 55, 61 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: First, it is noted that the closest prior art provides clear evidence that the claims are novel and non-obvious and it is also noted that Applicant’s arguments are particularly persuasive in view of this closest art.  Das et al. (US PgPub 20160265064; September 2016) teaches analysis of unprocessed serum samples using an electrochemical clamp analysis and an amplification assay.  However, as recited in 
	As noted previously, Applicant’s arguments regarding the non-obviousness of the method, as claimed, are supported by the teachings of the closest prior art references.  In particular, Applicant notes “applicant has described the drawbacks and limitations inherent in the use of cfNA that has been subject to a purification step prior to analysis” (p. 9 of remarks).  Applicant goes on to quote a specific passage of the specification which states, in part, “There is no existing standard protocol for cfDNA extraction, purification or quantification.  Many laboratories employ commercially available extraction kits” and that the kits provide “a fast and easy way to purifiy cfDNA for further genomic analysis.  However, due to the unavoidable loss .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637